Citation Nr: 0704222	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for right ankle 
condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1949.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In August 2006, the veteran testified at a hearing chaired by 
the undersigned at the RO.  A transcript of the proceeding is 
of record.


FINDINGS OF FACT

1.  There is no competent evidence that causally or 
etiologically links the veteran's current asthma to service.

2.  There is no competent evidence that causally or 
etiologically links the veteran's claimed pneumonia to 
service. 

3.  There is no competent evidence that causally or 
etiologically links the veteran's current right ankle 
disorder to service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 5107 (West & Supp. 
2005 ); 38 C.F.R. § 3.303 (2006).

2.  Pneumonia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 5107 (West & 
Supp. 2005 ); 38 C.F.R. § 3.303 (2006).

3.  A right ankle condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131,5103, 5103A, 5107 
(West & Supp. 2005 ); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as the notice of the fourth and 
fifth elements of a service connection claim was sent to the 
veteran after the original decision.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The Board concludes that the RO letters sent in September 
2003, January 2004, May 2004, July 2004, and March 2006 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for service 
connection, complied with VA's notification requirements and 
set forth the laws and regulations applicable to his claims.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  

The Board notes that he veteran is currently diagnosed with 
asthma and a right ankle condition.  However, there is no 
evidence in the record that the veteran suffered an event, 
injury, or disease in service that may be associated with 
those symptoms.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
Therefore, no reasonable possibility was suggested by the 
record that an examination would have aided in substantiating 
the claims of service connection for asthma or a right ankle 
condition.  Id.  A VA examination is unnecessary to decide 
the claim for service connection for pneumonia because such 
an examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to currently 
have pneumonia.  Id.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Analysis

The veteran claims that he injured his right ankle in service 
when he stepped in a hole and twisted the ankle.  He noted 
that inservice treatment consisted of a few nonprescription 
pills and an elastic bandage.  He also noted that inservice 
smoking and breathing polluted air while stationed in China 
caused his asthma, and that he has continuously suffered with 
the condition to the present.  He also maintains he was 
diagnosed with pneumonia in service, and is entitled to 
service connection for this condition.  

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The mere fact of an in-service disease or injury is not 
enough; there must be chronic disability resulting from that 
disease or injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the preponderance of the evidence weighs 
against the veteran's claims of entitlement to service 
connection for asthma, pneumonia, and a right ankle disorder.

The service medical records note that in July 1948, the 
veteran was hospitalized and diagnosed with acute 
pharyngitis, with possible early pneumonia.  He was 
discharged in August 1948.  Separation examination in 
September 1949 noted, however, that the veteran's 
extremities, lungs, and a chest X-ray were normal.  The 
service records are void of any pertinent diagnosis.

Thereafter, the record is silent for any complaint of, or 
treatment for, any of the claimed disorders until 
approximately fifty years post service.  It is not until 
December 1998 that the record shows medical treatment.  A 
private treatment note dated in December 1998 indicates that 
the veteran complained of asthma, and notes a past medical 
history of asthma.  The diagnosis was acute dyspnea, chronic 
obstructive pulmonary disease (COPD) exacerbation, and right 
lower lobe pneumonia.  The report does not reference service 
or any event of service.

Private treatment notes from Doctor Dedinsky, M.D., are also 
of record.  The reports show that on the veteran's first 
visit, in April 2001, he complained of right ankle problems 
since stepping in a pothole in service when he was 20 years 
old.  The diagnosis was chronic right ankle instability.  The 
private treatment reports also show that the veteran 
underwent physical therapy for the right ankle condition from 
April 2001 to June 2001.  The physician also noted that the 
veteran was treated in May 2001 for bronchitis, sinus 
infection, and upper respiratory infection; in February 2002 
for cough, sinus congestion, and fatigue; in June 2002, for 
chest cold and tightness, and bronchospasms; and in June 
2004, for cough, bronchitis, and fatigue.  The physician 
stated that the veteran's chronic problems were asthma, COPD, 
and psoriasis.  Except for the veteran's assertions, not one 
of the reports references service or any event of service.  

VA medical records from December 2002 to June 2003 note 
treatment for COPD/asthma; and chronic right ankle pain and 
instability.  These records also noted that the veteran had a 
history of smoking 4 packs of cigarettes per day for 50 
years, quitting in 1990.  

Regarding the veteran's claimed pneumonia, although 
"possible early pneumonia was diagnosed in service and 
pneumonia was diagnosed in 1998, the service medical records 
do not show that any in-service episode resulted in chronic 
disability, and there are no post-service medical records to 
suggest continuity of symptomatology following separation 
from service.  See 3.303(b); Savage, supra.  Regarding the 
veteran's asthma, the service medical records are negative 
and the post service medical records do not etiologically 
relate his disorder to service.  In fact, the objective and 
probative medical evidence of record merely shows that almost 
50 years following discharge from service, the veteran was 
diagnosed with several respiratory conditions, including 
asthma.  Evidence of a prolonged period without medical 
complaint is a factor for consideration, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). 

To the extent that the veteran claims that in-service smoking 
caused any current respiratory disease, 38 U.S.C.A. § 1103 
(West 2002)  precludes VA from granting service connection on 
this basis for claims such as this one, filed after June 9, 
1998.  The veteran's application for compensation was 
received in 2003.

Regarding his right ankle condition, the service medical 
records are negative.  Additionally, the evidence shows that 
the veteran was diagnosed with a right ankle condition more 
than 50 years after service.  Moreover, not one of the 
clinicians who prepared the post-service private medical 
statements indicates that there was a nexus between the 
veteran's service and the current diagnoses of asthma or 
right ankle instability.  There is no competent evidence 
linking any current right ankle disorder to service.  See 38 
C.F.R. § 3.303.

While the Board is sympathetic to the veteran's beliefs that 
his current conditions are related to service, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for a right ankle condition 
is denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


